UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   December 16, 2013

                  No. 10-2201, 10-2202, 10-2324, 11-4480 & 12-1047

                  SHEET METAL WORKERS’ INTERNATIONAL
                 ASSOCIATION LOCAL UNION NO. 27, AFL-CIO

                                          v.

            E.P. DONNELLY, INC.; SAMBE CONTRUCTION CO. INC.

                (D. N.J. No. 1-07-cv-03023 & NLRB No. 1:4-CD-1188)


      It is hereby ORDERED that the Motion to Amend the Opinion is Granted. The

Opinion Entered on December 13, 2013 is hereby amended to remove Melissa C.

Angeline, Esq. from the list of Counsel Representing Sambe Construction Co., Inc.



                                                     For the Court,


                                                     /s/ Marcia M. Waldron
                                                     Clerk

Dated: December 16, 2013
CJG/cc: Mark E. Belland, Esq.
          Steven J. Bushinsky, Esq.
          Louis Rosner, Esq.
          Melissa C. Angeline, Esq.
          Marc Furman, Esq.
          Jonathan Landesman, Esq.